Citation Nr: 0525518	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-28 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received; and, if so, whether entitlement to service 
connection for that disability is established.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1983 to August 
1992, and service with the Georgia Army National Guard (ANG) 
from September 1992 to May 2002.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2001 rating action in which the RO denied a 
compensable rating for bilateral pes planus, and denied 
service connection for a low back disability on the grounds 
that new and material evidence to reopen the claim had not 
been received.  The veteran filed a Notice of Disagreement in 
March 2002, and the RO issued a Statement of the Case (SOC) 
in September 2003.  Later in September 2003, the veteran 
filed a Substantive Appeal only with respect to the issue of 
new and material evidence to reopen the claim for a low back 
disability.  In June 2005, the veteran testified during  a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.

The Board's decision reopening the claim for service 
connection is set forth below.  The matter of service 
connection for a low back disability, on the merits, is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for a low back disability has been accomplished.

2.  The RO denied service connection for a low back 
disability by rating action of January 1996; although 
notified of the denial by letter of February 1996, the 
veteran did not initiate an  appeal.

3.  Evidence associated with the claims file since the 
January 1996 rating action is not cumulative or redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The January 1996 rating action denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  Since January 1996, new and material evidence to reopen 
the claim for service connection for a low back disability 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A.         § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the new and material 
evidence issue, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the claim on appeal has been accomplished.

II.  Analysis

By rating action of January 1996, the RO denied service 
connection for a low back disability.  The evidence 
considered at that time included service medical records and 
post-service VA medical records.  The service medical records 
show that the veteran was seen in May 1988 with a 1-week 
history of low back pain after heavy lifting at work.  There 
was no history of back trauma.  Current examination revealed 
full, painless back range of motion.  The assessment was low 
back pain.  When seen again a week later, the veteran  
complained of continuing low back pain that sometimes 
radiated down the right leg.  On examination, straight leg 
raising was negative, and there was no paravertebral muscle 
spasm.  The impression was resolving mild lumbosacral strain.  
The spine was normal on June 1989 examination.  In March 
1992, the veteran was seen with a two-year history of back 
pain since a 1990 injury; the pain did not radiate into the 
legs.  The assessment was low back pain.  On July 1992 
separation examination, the veteran gave a history of 
recurrent back pain.  The spine was normal on current 
examination.  Post service, the veteran was hospitalized at a 
VA medical facility with a history of low back pain since a 
1991 in-service injury while lifting heavy equipment.  A 
computerized tomography  (CT) scan of the lumbar spine was 
negative.  The diagnoses were low back pain of uncertain 
etiology, intervertebral disc prolapse ruled-out.  A 
September 1995 VA lumbar CT scan revealed minimal diffuse 
disc bulging at L5-S1.  The impression following October 1995 
VA orthopedic evaluation was chronic lumbosacral strain.  

The RO notified the veteran of the January 1996 determination 
by letter of February 1996; however, he did not initiate an 
appeal of the January 1996 denial within        one year of 
the notification of that rating action.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).   The veteran filed the application to reopen 
that culminated in the current appeal in March 2000.

Pertinent to claims filed prior to August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on and after August 29, 2001.  
(See 38 C.F.R. § 3.156(a), as in effect on and after August 
29, 2001.)  Given the March 2000 date of the veteran's 
application to reopen the claim under consideration, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.]  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
was in January 1996.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, the evidence added to the record since the RO's 
January 1996 rating action includes numerous post-service 
private, VA, and Georgia ANG medical records wherein the 
veteran gave a history of chronic low back pain since an 
inservice injury variously reported to have occurred in 1990 
or 1991, as well as showing evidence of intercurrent, post-
service back injuries.  

On May 1993 VA outpatient evaluation, the veteran gave a 
history of low back pain after lifting heavy materials at 
work.

In August 1994, the veteran was seen at the Telfair County 
Hospital with complaints of a low back injury after a fall on 
a kitchen floor.  The diagnosis was probable right herniated 
nucleus pulposus.

May 2000 lumbar spine magnetic resonance imaging at the 
Taylor Regional Hospital revealed a mild, diffuse left 
paracentral L5-S1 disc bulge.

After examination by D. Rosenbaum, D.O., in August 2000, the 
diagnosis was low back pain with degenerative disc disease 
and facet degenerative joint disease.

September 2000 Georgia ANG medical records show that the 
veteran injured his back while loading a truck.  He also had 
numbness and tingling in his legs.

On December 2000 VA examination, the veteran gave a history 
of a low back injury in military service after lifting heavy 
equipment, and a diagnosis of lumbar strain at that time.  
After current examination, the impression was bulging disc at 
L5-S1 secondary to old strain injury.

In March 2002, the veteran underwent L5-S1 anterior 
discectomy, decompression, and interbody fusion with bone 
grafts at the Hughston Sports Medicine Hospital.

During the  June 2005 Board hearing, the veteran testified 
that he injured his back during active military service in 
May 1988 and in 1990 or 1991, and again during his ANG 
service in September 2000.

Following VA outpatient evaluation in August 2005, the 
impression was history of low back discomfort with lumbar 
laminectomy.  The physician opined that the veteran's 
symptoms of low back discomfort were most probably related to 
the history of back injury that he had in military service.  
  
The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or duplicative of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
includes medical evidence clearly establishing the post-
service existence of back disabilities, and medical opinion 
suggesting a possible relationship between such disabilities 
and service-such evidence was not of record at the time of 
the prior denial.  While, as discussed in the remand, below, 
this evidence does not provide a sufficient basis for 
allowance, the Board points out that, with respect to claims 
to which the former version of section 3.156 is applicable, 
to reopen a claim for service connection, the evidence need 
only, at a minimum, contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  As the evidence described above 
meets this standard, the  Board finds that this new evidence 
is so significant that it must be considered to fairly decide 
the merits of the claim for service connection for a low back 
disability.  

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for a low back disability are met.  



ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a low back 
disability has been received, the appeal is granted.


REMAND

As the claim for service connection for low back disability 
has been reopened, de novo consideration of that claim is 
appropriate.  To ensure that the veteran's procedural rights 
are protected, insofar as him being given adequate notice of 
the criteria for a grant of service connection, and the 
opportunity to present evidence and/or argument on the 
underlying matter of service connection, RO adjudication of 
the claims, in the first instance, is indicated. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
also finds that additional RO action on the claim is 
warranted.

Initially, the Board notes that, although the record contains 
an April 2001 duty to assist letter from the RO to the 
veteran, it does not include correspondence that sufficiently 
addresses the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring VA to explain what evidence 
will be obtained by whom.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession (of which he 
was not previously notified).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

The Board also finds that, in light of the in-service and 
post-service medical findings pertaining to the low back, a 
more definitive medical opinion as to the relationship, if 
any, between current low back disability-based on full 
consideration of the veteran's documented medical history and 
service, and supported by stated rationale-would be would be 
helpful in resolving the claim on the merits.  See 
38 U.S.C.A. § 5103A.  Hence, the RO should arrange for the 
veteran to undergo VA orthopedic examination at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, shall result in denial of 
the reopened claim.  See 38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

The action identified above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate it.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his back, by a physician, 
at an appropriate VA medical facility The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should clearly identify all 
current disability(ies) affecting the low 
back.  With respect to each such 
diagnosed disability, the doctor should 
render an opinion, consistent with sound 
medical judgment, as whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service-to 
particularly include symptoms diagnosed 
as  lumbosacral strain in May 1988.  In 
reaching his opinion, the physician 
should consider and address the May 1993 
VA, August 1994 Telfair County Hospital, 
and September 2000 Georgia Army National 
Guard records indicating intercurrent, 
post-service back injuries, and the 
December 2000 and August 2005 VA 
examination reports suggesting a link 
between current back disability and in-
service injury.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for low back 
disability.   If the veteran fails to 
report for the scheduled examination, 
without good cause, the RO must apply the 
provisions of 38 C.F.R. § 3.566(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L.
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


